Citation Nr: 1207063	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  10-17 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable evaluation for status post pulmonary embolism.

2.  Entitlement to an initial compensable evaluation for lupus erythematosus, systemic.

3.  Entitlement to an initial compensable evaluation for nephrotic syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from February 1996 to July 2008.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for the disabilities on appeal assigning a noncompensable rating (0 percent), effective July 28, 2008.  

The Veteran requested to be rescheduled for an examination he missed in November 2008.  Although the RO treated this as a new claim, the Veteran continued to pursue his claim and submitted a notice of disagreement in July 2009, which was within one year of the November 2008 rating decision.  Therefore, the rating decision on appeal is the decision in November 2008.  

In August 2011, the Veteran's representative requested consideration of 38 C.F.R. § 3.324.  THIS MATTER IS REFERRED TO THE RO FOR APPROPRIATE ACTION.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was granted service connection for status post pulmonary embolism, lupus erythematous, and nephrotic syndrome and assigned noncompensable ratings for these disabilities.  The Veteran contends that he still has flare-ups due to his lupus erythematosus and nephrotic syndrome and remains on Coumadin treatments.  He also indicates that his leg swells up and that if his medication is decreased his condition gets worse.  He thus asserts entitlement to compensable ratings for his disabilities.

The rating criteria for the disabilities on appeal primarily consider whether the disabilities are symptomatic in determining whether compensable ratings are warranted.  See 38 C.F.R. § 4.88b, Diagnostic Code 6350 (lupus erythematosus, systemic); 38 C.F.R. § 4.97, Diagnostic Code 6817 (pulmonary vascular disease); 38 C.F.R. § 4.115b, Diagnostic Code 7507 (nephrosclerosis, arteriolar).

The Veteran was provided a general VA examination in January 2009, which touched on each disability, but it is not clear from the examination whether each disability is symptomatic.  Thus, additional VA examinations are necessary to determine all symptoms (if any) associated with each disability.

In addition the Veteran has stated that he has continued to receive treatment from his private physician, Dr. Adel Saleh (nephrology).  Therefore any additional relevant treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's treatment records from Dr. Adel Saleh, dated since January 2008.  Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO/AMC with respect to the claim.

2.  After the above development has been completed, schedule the Veteran for a VA pulmonary examination.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed.  The examiner is asked to make the following medical determinations:

(a)  State whether the Veteran is symptomatic status post pulmonary embolism.

(b)  State whether any present chronic pulmonary embolism requires anticoagulant therapy or follows inferior vena cava surgery without evidence of pulmonary hypertension or right ventricular dysfunction

(c)  State whether pulmonary vascular disease involves primary pulmonary hypertension, or chronic pulmonary thromboembolism with evidence of pulmonary hypertension, right ventricular hypertrophy, or cor pulmonale; or pulmonary hypertension secondary to other obstructive disease of pulmonary arteries or veins with evidence of right ventricular hypertrophy or cor pulmonale. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Schedule the Veteran for a VA lupus erythematous examination.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed.  The examiner is asked to make the following medical determinations:

(a)  Identify all symptoms associated with the Veteran's lupus erythematosus.

(b)  State whether there are exacerbations of lupus erythematosus once or twice a year or symptomatic during the past 2 years.

(c)  State whether there are exacerbations of lupus erythematosus lasting a week or more, 2 or 3 times per year.

(d)  State whether lupus erythematosus is acute with frequent exacerbations, producing severe impairment in health.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Schedule the Veteran for an appropriate VA examination(s) to evaluate nephrotic syndrome.  The claims folder should be made available to and reviewed by the examiner(s).  All necessary tests should be performed.  The examiner(s) is asked to make the following medical determinations:

(a)  Identify all symptoms associated with the Veteran's nephrotic syndrome and identify the predominant symptoms such as renal dysfunction, hypertension, or heart disease.

(b)  If renal dysfunction is the predominant symptom conduct a thorough renal examination.  Specifically, state whether there is albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension.

(c)  If hypertension is the predominant symptom, conduct a thorough hypertension examination.  Specifically, state whether diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more; or whether there is a history of diastolic pressure predominantly 100 ore more, requiring continuous medication for control.



(d)  If heart disease is the predominant symptom, conduct a thorough heart examination.  Specifically, state whether there is a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or if continuous medication is required.

The examiner(s) must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the examiner for corrective action.

6.  Finally, readjudicate the claims on appeal.  If the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


